Case 2:19-cv-16579-JMV-JBC Document 93 Filed 09/21/20 Page 1 of 1 PageID: 986




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


 CPM CONSULTING LLC and MARTINO
 RIVAPLATA,

                  Plaintiffs,                                 Civil Action No. 19-16579

           v.                                                          ORDER

 CAPSUGEL US LLC,

                  Defendant.


John Michael Vazquez, U.S.D.J.

          For the reasons set forth in the accompanying Opinion, and for good cause shown,

          IT IS on this 21st day of September, 2020,

          ORDERED that Defendant’s motion for summary judgment (D.E. 82) is GRANTED in

part and DENIED in part; and it is further

          ORDERED that Defendant’s motion as it pertains to Plaintiff’s classification as an

independent contractor is DENIED. Defendant’s motion is otherwise GRANTED; and it is

further

          ORDERED that the Clerk of the Court is directed to close this matter.



                                               ______________________________
                                               John Michael Vazquez, U.S.D.J.
